Opinion by
Hurt, J.
§ 104. General demurrer; reaches back through the entire record. A general demurrer, in whatever stage of the proceedings it may be taken, will, in its effect, relate back through the entire record and seize upon the first substantial defect in the pleadings on whichever side it may have occurred. [The State v. Williams, 8 Tex. 265; Sayles’ Pl. § 88.] Thus, where the plaintiff’s petition was so defective as to present no cause of action, the general demurrer filed by him to defendant’s answer was held to attach to and operate upon his own petition.
§ 105. Garnishment; payment made under, etc. B. recovers a judgment in the county court against S. for $50. G. sued B. in justice’s court and garnished S., and obtained judgment against him for $32, which judgment S. paid off, and brought suit against B., alleging the insolvency of said B., and asking to have the $32 applied as a credit upon the judgment obtained by said B. against him, tendering in money the balance due upon said judgment. Held, that the payment of $32 made by S. was *43made in pursuance of a judgment of a court of competent jurisdiction, and that S. in paying it was not a volunteer or intermeddler, and was clearly entitled to recover the amount so paid from B.; and that, as B. was insolvent, S.’s remedy was to apply to the county court to have the amount credited upon the judgment in that court in favor of B., against him.
January 26, 1881.
Reversed and remanded.